Citation Nr: 0125519	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  00-07 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs which denied service connection for hearing loss of 
the right ear.  A May 1999 statement by the veteran's 
representative was accepted as a notice of disagreement; the 
issue was remanded by the Board for issuance of a statement 
of the case in October 1999.  A statement of the case was 
issued in December 1999, and a substantive appeal was 
received in January 2000.

A hearing was held before the Board at the RO in August 2001.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order).  In an 
October 1999 decision by the Board, the issue of service 
connection for hearing loss of the left ear was denied as not 
well grounded.  However, the veteran and his representative 
are hereby advised that such claim may be readjudicated in 
accordance with the VCAA.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  Therefore, this matter is referred to the RO 
for appropriate action. 


FINDING OF FACT

There is no competent evidence of a link between the 
veteran's current right ear hearing loss and his military 
service.


CONCLUSION OF LAW

A right ear hearing loss was not incurred in the veteran's 
active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the newly enacted VCAA 
provides, among other things, for notice and assistance to 
veterans under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a veteran who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes a recent VA examination as well 
as older private examinations and the veteran's service 
medical records.  The RO notified the veteran of the 
opportunity to present additional evidence through a letter 
dated in March 2001; the veteran stated that he had no 
additional medical evidence.  Under these circumstances, no 
further action is necessary to assist the veteran with the 
claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for right ear hearing loss.  
The discussions in the rating decision, statement of the 
case, supplemental statement of the case, and additional 
correspondence have informed the veteran of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified the veteran of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
the veteran's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service medical records show the veteran's right ear and left 
ear at enlistment to be normal with hearing described as 
15/15.  It was reported that the veteran had no severe ear 
trouble.  The physical examination for the purpose of 
discharge from active duty revealed that the veteran's ears 
were normal and whispered voice was described as 15/15 in 
both ears.  The service medical records show no documentation 
or diagnosis of a hearing impairment. 

Audiometric testing was performed in December 1996 and 
January 1998 by a hearing aid company.  There is no 
indication of the qualifications of the tester, and these 
results are not credible.  See 38 C.F.R. § 4.85 (2001) (for 
VA purposes, an examination for hearing impairment must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test).  The Board notes, however, that 
one value, that of the threshold at 4,000 Hertz on the 
January 1998 test, is over 40.  See 38 C.F.R. § 3.385.  
Speech discrimination was listed as 90 percent on the 
December 1996 examination, but which test was administered is 
not indicated.

In August 1998, an audiological test was performed by a 
private physician, with the following results in the right 
ear:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
20
25

Speech discrimination was 96 percent in the right ear.  None 
of these values meet the disability standards of 38 C.F.R. 
§ 3.385.

The veteran was examined by VA in April 2001; the examiner 
indicated that the veteran's claims file was reviewed.  
Although audiological testing was performed, the values 
obtained were not reported.  The examiner did observe that 
the testing showed a bilateral predominantly high frequency 
sensorineural hearing loss which was compatible with the 
veteran's age.  Speech discrimination values were 
"completely within normal limits."  The doctor opined that 
the veteran's minimal hearing loss was age related, and that 
there was no indication that any loss was due to noise 
exposure while on active duty.  Further, exposure to noise 
while working in "the extreme noise" of a sawmill after his 
Naval service may have had some impact.

The veteran testified at a Board hearing in August 2001.  He 
stated that at times he was ten to fifteen feet from the 
ship's six-inch guns when they were fired; he sometimes wore 
ear protection.  The veteran further stated that he had 
worked in a sawmill for five years, which was a "very noisy 
environment."  He did not wear ear protection there.

The Board finds that the great weight of the evidence is 
against the claim for service connection for hearing loss of 
the right ear.  The Court has held that it is the Board's 
duty to determine the credibility and weight of evidence.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Greater weight 
may be placed on one physician's opinion than another's 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence, 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this 
case, the Board finds that the examination and opinion by the 
April 2001 examiner is of greater probative value and 
outweighs the earlier findings in 1996 and 1998.  The Board 
finds the VA examination to have greater probative value 
because the testing was completed under controlled 
circumstances and the examiner provided an opinion as to 
etiology based on a full review of the claims file.  

On the other hand, the tests by the hearing aid company are 
not consistent with each other, and the August 1998 physician 
test is completely within normal limits, thereby not 
supporting the veteran's claim.  Additionally, there is no 
opinion as to etiology, nor did the examiners indicate that 
they had prior medical records for review.  Thus, the sole 
medical opinion of record regarding the cause of the hearing 
loss specifically excludes the veteran's military service.  
The Board concludes that the evidence fails to establish 
entitlement to service connection for right ear hearing loss.

The Board recognizes that the April 2001 VA examination is 
somewhat incomplete as the specific values for the 
audiological examination have not been provided.  However, 
the examiner very clearly stated that there is no evidence 
that any present hearing loss found is related to the 
veteran's military service.  In light of this opinion, a 
remand to obtain the values would serve no purpose.  Further, 
the VCAA only requires provision of an examination where 
there is a reasonable possibility that assistance would aid 
in substantiating the veteran's claim.  Here, no such 
reasonable possibility exists.


ORDER

Entitlement to service connection for right ear hearing loss 
has not been established.  The appeal is denied.



		
	MARY M. SABULSKY
	Member, Board of Veterans' Appeals

 

